DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The prior Office Action rejections of claim 1, and thus dependent claims 2-22, and claim 8, and thus dependent claim 9, under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling are withdrawn in view of the amendments made.  
	The prior Office Action rejection of claim 8, and thus dependent claim 9, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments made.    

3.	Claim 1, and thus dependent claims 3-23, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 as amended recites in part, “a top cover coupled to a top of the top plate and having a plurality of discharge openings, at least one of the discharge openings corresponding to each of the ducts.”  The disclosure does not support at least one of the discharge openings corresponds to each of the ducts.  This requires a given discharge opening (or a plurality thereof as encompassed by “at least one”) to correspond to each of the ducts. In other words, taking the example of just one discharge opening having the feature, said discharge opening would be required to correspond to each of the ducts.  The feature is not described or illustrated in in the instant application and is new matter.  Applicant points to Figs. 5B, 5C, 7 “and the corresponding text.”   The drawings do not illustrate the feature and the Examiner cannot find the text anywhere within the specification.  Fig. 5B illustrates a discharge opening 161 corresponding to a respective duct 141.  Fig. 5C illustrates a plurality of sub-discharge openings 161 (P72) corresponding to a respective duct 141.  Fig. 7 does not show the discharge opening 161 and appears to be pertinent to other amendments made to the claims (i.e., “the openings in the extinguisher sheet extending through the extinguisher sheet”).  Accordingly, the feature of, “…at least one of the discharge openings corresponds to each of the ducts” fails to comply with the written description requirement.
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").
	Appropriate correction is required.  Respectfully, future amendments should include comments with respect to paragraph numbers of the instant application where support for the claim amendments can be found (MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06).  If only the drawings support the claim language, then an explanation should be provided as to how the drawings support the feature and a corresponding amendment should be made to the specification as all claim language must have antecedent basis within the specification (MPEP 608.01(o)).
	
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 3, 12-13, and 15 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) is withdrawn in view of the amendments made.  All rejections pending from this rejection are also withdrawn.
	Specifically, Woehrle as modified by Sugeno fails to teach the non-supported feature (see rejection under 35 U.S.C. 112(a)/first paragraph rejection) of, “…at least one of the discharge openings (holes 17 of Sugeno) corresponding to each of the ducts (holes 23 of Sugeno)…”  None of the relied upon discharge openings (17) correspond to each of the ducts 23.  When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).  Accordingly, the rejection is withdrawn.  
Double Patenting 
5.	The rejection of claims 1 and 3-22 of this application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,522 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the the ‘522 application is found within the instant claim set, the ‘522 application not setting forth any features not found in the instant application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	The provisional rejection of claims 1 and 3-22 of this application rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/844,914 is withdrawn in view of the amendments made.

7.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,474 is withdrawn in view of the amendments made.

8.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,970 is withdrawn in view of the amendments made.

9.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,853is withdrawn in view of the amendments made.

10.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,089 is withdrawn in view of the amendments made.

11.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,976 is withdrawn in view of the amendments made.
  
12.	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,541 is withdrawn in view of the amendments made.

13.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,527 is withdrawn in view of the amendments made.

14.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/901,538 is withdrawn in view of the amendments made.

15.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,061 is withdrawn in view of the amendments made.

16.  	The provisional rejection of claims 1 and 3-22 of this application rejected rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/014,900 is withdrawn in view of the amendments made.

17.	The rejection of claims 1 and 3-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 is withdrawn in view of the amendments made.
Response to Arguments
18.	Applicant's arguments filed 7/26/2022 have been fully considered.  The rejection 	 
of claims 1, 3, 12-13, and 15 under 35 U.S.C. 103 as being unpatentable over Woehrle et al. (US 2014/0170447) in view of Sugeno (US 2019/0334143) is withdrawn for the following reason:
Woehrle as modified by Sugeno fails to teach the non-supported feature (see rejection under 35 U.S.C. 112(a)/first paragraph rejection) of, “…at least one of the discharge openings (holes 17 of Sugeno) corresponding to each of the ducts (holes 23 of Sugeno)…”  None of the relied upon discharge openings (23) correspond to each of the ducts 23.  When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).  Accordingly, the rejection is withdrawn.  

Applicant argues that the distinguishing feature over the prior art is that the openings in the extinguisher sheet extend through the extinguisher sheet; however, the Examiner does not find this persuasive.  The dispenser openings (5 or 5a, 5b, 5c) intrinsically extend through the dispenser 4 (“extinguisher sheet”) in order to create just that:  an opening.  If the taught dispenser opening was not an opening as defined in Applicant’s response [see page 9:  “a hole or space that something or someone can pass through”], the dispenser could not function to dispense flame-extinguishing agent as taught (abstract).  In other words, if there is not an opening as taught by Woehrle (i.e., “a hole or space that the flame-extinguishing agent can pass through”), the entire construct of Woehrle would be useless and non-operational to dispense the flame-extinguishing agent held within the dispenser 5.  In other words, at the time of an increase in temperature and/or pressure, the openings in the extinguisher intrinsically extend through [at least the bottom] of the extinguisher sheet to emit the fire-extinguishing agent (P10; entire disclosure).  The Examiner/Office Action does not rely solely upon the fact that Woehrle uses the term “opening” to maintain the prior rejection as argued:  the entire construct and operation of Woehrles’ dispenser opening requires it, at least a the time of an increase in temperature and/or pressure, to be “a hole or space that the flame-extinguishing agent can pass through” (P10).  
 Perhaps Applicant’s intent is to claim that the openings in the extinguisher sheet have the structure shown in Fig. 5B/5C versus the dispenser opening 5 (or 5a, 5b, 5c) taught by Woehrle (see Figs. 1, 2b); however, the difference between these constructs as shown in the figures is not captured by the claim language:

    PNG
    media_image1.png
    455
    557
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    423
    490
    media_image2.png
    Greyscale

	Applicant is not limited to the language in the specification if the drawings support the features; however, all claim language should have proper antecedent in the specification by way of a corresponding amendment to each of the claims and specification, and each of the drawings and specification are required to have reference numerals corresponding to any newly claimed entities.  Perhaps amendments defining the following would capture Applicant’s intent (with corresponding amendments to the specification and reference numerals added to each of the drawings/specification for any new terms in the claims):
the extinguisher sheet comprises a top surface 150d and a bottom surface 150c;

[reference numerals 150c, 150d arbitrarily selected by the Examiner (note 150A already exists in the specification, hence the selection of c and d), wherein said reference numerals  would be required to be added to the specification and each of Figs. 5B/C as shown below if the feature is added to the claims];

the top cover 160 comprises a bottom surface 160b, wherein the top surface 150d of extinguisher sheet 150 is directly on the bottom surface 160b of top cover 160;
wherein the openings 151 in the extinguisher sheet 150 extend through the extinguisher sheet 150 from the bottom surface 150c of the extinguisher sheet to the top surface 150d of the extinguisher sheet.

    PNG
    media_image3.png
    407
    597
    media_image3.png
    Greyscale

Examiner Annotated Figure

The above features in combination are not taught or suggested by the combination of 
Woehrle in view of Sugeno, and there would be no reason to modify said combination of Woehrle/Sugeno to have said features.
	Applicant is further directed to the rejection made in the Final Rejection of co-pending application 17/014,853 mailed 5/31/2022 [cited by Applicant in the IDS filed 7/26/2022 with a copy provided] and the prior art references cited therein with respect to Kim in view of Xu as detailed in said Final Rejection (see at least rejection of claims 1-2, pages 3-5).  These references fail to teach the non-supported feature (see rejection under 35 U.S.C. 112(a)/first paragraph rejection) of, “…at least one of the discharge openings (MV of Kim) corresponding to each of the ducts (GR of Kim)…”; however, once this is removed, this combination of references could be used to reject the claims as presented on 7/26/2022 less the quoted, non-supported feature.  Furthermore, even with the above Examiner proposed amendments above that overcome the rejection of Woehrle in view of Sugeno, it would appear a further feature would need to be provided to the claims to avoid a rejection being made with this combination of references analogous to the rejection presented in said Final Rejection of co-pending application 17/014,853 mailed 5/31/2022.  

Conclusion
19.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lian et al. (US 2019/0168037) applied as a secondary reference also teaches a construct in which both water and fire-fighting foam is applied to combat lithium ion battery 520 failures with Fig. 5E being prior to rupture of membrane 542 and cartridge 531 and Fig. 5G being after rupture:

    PNG
    media_image4.png
    323
    413
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    309
    452
    media_image5.png
    Greyscale

	Ogawa et al. (US 2019/0173074) teaches an embodiment in which the duct 31 and exhaust area of a top cover extends over an interior of a duct 30 of a top plate as illustrated below (pertinent to claim 13):

    PNG
    media_image6.png
    337
    538
    media_image6.png
    Greyscale

You et al. (US 2021/0328304) includes a battery with a fire extinguishing agent emitted thereon.
Yasui et al. (US 2011/0005781) discloses a plurality of different embodiments in which a plurality of batteries 2 have a fire-extinguishing component (Fig. 1:  tank 3; Fig. 2: tanks 6; Fig. 3; tank 6 used in conjunction with bimetal 9 and needle 10, etc.) that release a fire extinguishing agent 5, wherein the agent may be released as a result of a certain temperature being exceeded and melting of the opening part 3a of the tank 3 (P45-49; Figs. 1-6).

    PNG
    media_image7.png
    390
    555
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    388
    500
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    841
    419
    media_image9.png
    Greyscale

Kim et al. (US 2007/0164711) teaches:

    PNG
    media_image10.png
    243
    423
    media_image10.png
    Greyscale

The safety devices (100, 200, 300) include a fire extinguishing agent which is sprayed once the temperature reaches a critical temperature onto the battery module 410:

    PNG
    media_image11.png
    518
    833
    media_image11.png
    Greyscale

Lee (US 2018/0248160) teaches the following battery pack comprising a fire extinguishing device:

    PNG
    media_image12.png
    623
    492
    media_image12.png
    Greyscale

Li (US 2017/0165513); Fujiwara et al. (US 10,930,910); and Kim (US 2014/0322566) are all pertinent in terms of teaching battery modules onto which a fire extingushing agent is emitted.
Furar et al. (US 2011/0313084) teaches coating compositions made of polyurea and polyurethane with a flame retardant material (abstract; pertinent to claim 4).


20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/
Primary Examiner, Art Unit 1729